Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2,4-5, 7-8, 29-31 are allowed and remembered as claims 1-9. The original Claims 3,6, 9-28 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A notification apparatus, comprising: a memory storing a notification apparatus identifier and information of an extension period; and a processor configured to execute program instructions to: activate an alarm in response to turning on a switch operated by a user; obtain location information in response to turning on the switch; transmit the notification apparatus identifier for the extension period after turning off the switch if obtaining the location information is failed.
As per claim 4, 
A control method for a notification apparatus, comprising: activating an alarm in response to turning on a switch operated by a user, obtaining location information in response to turning on the switch, transmitting a notification apparatus identifier for the extension period after turning off the switch if obtaining the location information is failed.
As per claim 7, 
transmitting a notification apparatus identifier for the extension period after turning off the switch if obtaining the location information is failed.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshihiro (JP 2014-107623) shows a notification apparatus comprising an alarm sound generating unit, a location information unit, a activating unit, a communication unit and a control unit.  Liu et al. (US 2015/0281926) shows a call request processing method and device which configured to communicate identification and location information if the MSC does not receive the location information within a predefined time.  
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1,4,7, respectively, including transmit the notification apparatus identifier for the extension period after turning off the switch if obtaining the location information is failed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689